        Case 3:19-cv-07183-SK Document 1 Filed 10/31/19 Page 1 of 7




 1     CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
 2     Chris Carson, Esq., SBN 280048
       Dennis Price, Esq., SBN 279082
 3     Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
 4     (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
 5
       Attorneys for Plaintiff
 6
 7
 8
                           UNITED STATES DISTRICT COURT
 9                        NORTHERN DISTRICT OF CALIFORNIA
10
11     Brian Whitaker,                          Case No.

12               Plaintiff,
                                                Complaint For Damages And
13       v.                                     Injunctive Relief For Violations
                                                Of: American’s With Disabilities
14     Krikor Aram Ohanessian, in               Act; Unruh Civil Rights Act
       individual and representative
15     capacity as trustee of The
       Ohanessian 2008 Trust dated
16     9/23/2008;
       Jennifer Anne Monahan
17     Ohanessian, in individual and
       representative capacity as trustee of
18     The Ohanessian 2008 Trust dated
       9/23/2008;
19     C & F Restaurant, Inc., a California
       Corporation; and Does 1-10,
20
                 Defendants.
21
22         Plaintiff Brian Whitaker complains of Krikor Aram Ohanessian, in
23
     individual and representative capacity as trustee of The Ohanessian 2008
24
     Trust dated 9/23/2008; Jennifer Anne Monahan Ohanessian, in individual
25   and representative capacity as trustee of The Ohanessian 2008 Trust dated
26
     9/23/2008; C & F Restaurant, Inc., a California Corporation; and Does 1-10
27
     (“Defendants”), and alleges as follows:
28


                                           1

     Complaint
        Case 3:19-cv-07183-SK Document 1 Filed 10/31/19 Page 2 of 7




 1     PARTIES:
 2     1. Plaintiff is a California resident with physical disabilities. He is
 3   substantially limited in his ability to walk. He suffers from a C-4 spinal cord
 4   injury. He is a quadriplegic. He uses a wheelchair for mobility.
 5     2. Defendant Krikor Aram Ohanessian, in individual and representative
 6   capacity as trustee of The Ohanessian 2008 Trust dated 9/23/2008, owned
 7   the real property located at or about 211 Kearny Street, San Francisco,
 8   California, in September 2019.
 9     3. Defendant Jennifer Anne Monahan Ohanessian, in individual and
10   representative capacity as trustee of The Ohanessian 2008 Trust dated
11   9/23/2008, owned the real property located at or about 211 Kearny Street,
12   San Francisco, California, in September 2019.
13     4. Defendant Krikor Aram Ohanessian, in individual and representative
14   capacity as trustee of The Ohanessian 2008 Trust dated 9/23/2008, owns the
15   real property located at or about 211 Kearny Street, San Francisco, California,
16   currently.
17     5. Defendant Jennifer Anne Monahan Ohanessian, in individual and
18   representative capacity as trustee of The Ohanessian 2008 Trust dated
19   9/23/2008, owns the real property located at or about 211 Kearny Street, San
20   Francisco, California, currently.
21     6. Defendant C & F Restaurant, Inc. owned China Fun Express located at
22   or about 211 Kearny Street, San Francisco, California, in September 2019.
23     7. Defendant C & F Restaurant, Inc. owns China Fun Express
24   (“Restaurant”) located at or about 211 Kearny Street, San Francisco,
25   California, currently.
26     8. Plaintiff does not know the true names of Defendants, their business
27   capacities, their ownership connection to the property and business, or their
28   relative responsibilities in causing the access violations herein complained of,


                                            2

     Complaint
        Case 3:19-cv-07183-SK Document 1 Filed 10/31/19 Page 3 of 7




 1   and alleges a joint venture and common enterprise by all such Defendants.
 2   Plaintiff is informed and believes that each of the Defendants herein,
 3   including Does 1 through 10, inclusive, is responsible in some capacity for the
 4   events herein alleged, or is a necessary party for obtaining appropriate relief.
 5   Plaintiff will seek leave to amend when the true names, capacities,
 6   connections, and responsibilities of the Defendants and Does 1 through 10,
 7   inclusive, are ascertained.
 8
 9     JURISDICTION & VENUE:
10     9. The Court has subject matter jurisdiction over the action pursuant to 28
11   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
12   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
13     10. Pursuant to supplemental jurisdiction, an attendant and related cause
14   of action, arising from the same nucleus of operative facts and arising out of
15   the same transactions, is also brought under California’s Unruh Civil Rights
16   Act, which act expressly incorporates the Americans with Disabilities Act.
17     11. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
18   founded on the fact that the real property which is the subject of this action is
19   located in this district and that Plaintiff's cause of action arose in this district.
20
21     FACTUAL ALLEGATIONS:
22     12. Plaintiff went to the Restaurant in September 2019 with the intention
23   to avail himself of its goods, motivated in part to determine if the defendants
24   comply with the disability access laws.
25     13. The Restaurant is a facility open to the public, a place of public
26   accommodation, and a business establishment.
27     14. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
28   to provide accessible dining surfaces.


                                               3

     Complaint
        Case 3:19-cv-07183-SK Document 1 Filed 10/31/19 Page 4 of 7




 1     15. On information and belief, the defendants currently fail to provide
 2   accessible dining surfaces.
 3     16. Plaintiff personally encountered these barriers.
 4     17. By failing to provide accessible facilities, the defendants denied the
 5   plaintiff full and equal access.
 6     18. The failure to provide accessible facilities created difficulty and
 7   discomfort for the Plaintiff.
 8     19. The defendants have failed to maintain in working and useable
 9   conditions those features required to provide ready access to persons with
10   disabilities.
11     20. The barriers identified above are easily removed without much
12   difficulty or expense. They are the types of barriers identified by the
13   Department of Justice as presumably readily achievable to remove and, in fact,
14   these barriers are readily achievable to remove. Moreover, there are numerous
15   alternative accommodations that could be made to provide a greater level of
16   access if complete removal were not achievable.
17     21. Plaintiff will return to the Restaurant to avail himself of its goods and to
18   determine compliance with the disability access laws once it is represented to
19   him that the Restaurant and its facilities are accessible. Plaintiff is currently
20   deterred from doing so because of his knowledge of the existing barriers and
21   his uncertainty about the existence of yet other barriers on the site. If the
22   barriers are not removed, the plaintiff will face unlawful and discriminatory
23   barriers again.
24     22. Given the obvious and blatant nature of the barriers and violations
25   alleged herein, the plaintiff alleges, on information and belief, that there are
26   other violations and barriers on the site that relate to his disability. Plaintiff will
27   amend the complaint, to provide proper notice regarding the scope of this
28   lawsuit, once he conducts a site inspection. However, please be on notice that


                                               4

     Complaint
        Case 3:19-cv-07183-SK Document 1 Filed 10/31/19 Page 5 of 7




 1   the plaintiff seeks to have all barriers related to his disability remedied. See
 2   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
 3   encounters one barrier at a site, he can sue to have all barriers that relate to his
 4   disability removed regardless of whether he personally encountered them).
 5
 6   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 7   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 8   Defendants.) (42 U.S.C. section 12101, et seq.)
 9     23. Plaintiff re-pleads and incorporates by reference, as if fully set forth
10   again herein, the allegations contained in all prior paragraphs of this
11   complaint.
12     24. Under the ADA, it is an act of discrimination to fail to ensure that the
13   privileges, advantages, accommodations, facilities, goods and services of any
14   place of public accommodation is offered on a full and equal basis by anyone
15   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
16   § 12182(a). Discrimination is defined, inter alia, as follows:
17            a. A failure to make reasonable modifications in policies, practices,
18                or procedures, when such modifications are necessary to afford
19                goods,     services,   facilities,   privileges,    advantages,     or
20                accommodations to individuals with disabilities, unless the
21                accommodation would work a fundamental alteration of those
22                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
23            b. A failure to remove architectural barriers where such removal is
24                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
25                defined by reference to the ADA Standards.
26            c. A failure to make alterations in such a manner that, to the
27                maximum extent feasible, the altered portions of the facility are
28                readily accessible to and usable by individuals with disabilities,


                                              5

     Complaint
        Case 3:19-cv-07183-SK Document 1 Filed 10/31/19 Page 6 of 7




 1                including individuals who use wheelchairs or to ensure that, to the
 2                maximum extent feasible, the path of travel to the altered area and
 3                the bathrooms, telephones, and drinking fountains serving the
 4                altered area, are readily accessible to and usable by individuals
 5                with disabilities. 42 U.S.C. § 12183(a)(2).
 6     25. When a business provides facilities such as dining surfaces, it must
 7   provide accessible dining surfaces.
 8     26. Here, accessible dining surfaces have not been provided.
 9     27. The Safe Harbor provisions of the 2010 Standards are not applicable
10   here because the conditions challenged in this lawsuit do not comply with the
11   1991 Standards.
12     28. A public accommodation must maintain in operable working condition
13   those features of its facilities and equipment that are required to be readily
14   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
15     29. Here, the failure to ensure that the accessible facilities were available
16   and ready to be used by the plaintiff is a violation of the law.
17
18   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
19   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
20   Code § 51-53.)
21     30. Plaintiff repleads and incorporates by reference, as if fully set forth
22   again herein, the allegations contained in all prior paragraphs of this
23   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
24   that persons with disabilities are entitled to full and equal accommodations,
25   advantages, facilities, privileges, or services in all business establishment of
26   every kind whatsoever within the jurisdiction of the State of California. Cal.
27   Civ. Code §51(b).
28     31. The Unruh Act provides that a violation of the ADA is a violation of the


                                             6

     Complaint
         Case 3:19-cv-07183-SK Document 1 Filed 10/31/19 Page 7 of 7




 1   Unruh Act. Cal. Civ. Code, § 51(f).
 2      32. Defendants’ acts and omissions, as herein alleged, have violated the
 3   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 4   rights to full and equal use of the accommodations, advantages, facilities,
 5   privileges, or services offered.
 6      33. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 7   discomfort or embarrassment for the plaintiff, the defendants are also each
 8   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 9   (c).)
10
11             PRAYER:
12             Wherefore, Plaintiff prays that this Court award damages and provide
13   relief as follows:
14           1. For injunctive relief, compelling Defendants to comply with the
15   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
16   plaintiff is not invoking section 55 of the California Civil Code and is not
17   seeking injunctive relief under the Disabled Persons Act at all.
18           2. Damages under the Unruh Civil Rights Act, which provides for actual
19   damages and a statutory minimum of $4,000 for each offense.
20           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
21   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
22
     Dated: October 1, 2019               CENTER FOR DISABILITY ACCESS
23
24
                                          By:
25                                        ____________________________________
26                                               Amanda Seabock, Esq.
                                                 Attorney for plaintiff
27
28


                                                7

     Complaint
